 

Exhibit 10.51

DEMAND NOTE

 

$140,000 April 9, 2001

FOR VALUE RECEIVED, ELISABETH B. ROBERT (the "Borrower") promises to pay ON
DEMAND to the order of VERMONT TEDDY BEAR COMPANY, INC. (the "Lender") the
principal sum of $140,000 together with interest on the unpaid principal balance
at the rate in the manner specified as follows:

a. Commencing on the date hereof, interest shall accrue on the unpaid principal
outstanding from time to time at a floating rate equal to the "applicable
federal rate" on short term borrowings as defined by subsection 1274(a) of the
Internal Revenue Code. The interest rate shall change with each reported change
in the "applicable federal rate." The interest required to be paid pursuant to
this paragraph shall be computed daily on the basis of 365 days per year for the
actual number of days elapsed on the actual outstanding balance.

b. The entire unpaid principal balance, all accrued but unpaid interest, and all
other sums to the Lender under this Note, shall be due and payable in full ON
DEMAND; provided, however, that Lender shall not be entitled to make demand
prior to the earlier of (i) the termination of Borrower's employment with Lender
for any reason or (ii) the sale by Borrower of any portion of the securities
constituting Collateral for repayment of this Note.

Principal and interest shall be payable in lawful money of the United States of
America at 6655 Shelburne Road, Shelburne, Vermont 05482 or at such other place
as the Lender may designate in writing.

The Borrower further agrees that if this Note is placed in the hands of an
attorney for collection, or if this debt or any part thereof is collected by any
attorney or by legal proceedings of any kind, reasonable attorneys' fees and all
costs and expenses incident upon such collection shall be added to the amount
due upon this Note and be collectible as a part hereof.

This Note is secured by securities referenced in the Stock Pledge Agreement from
Borrower to Lender of even date (the "Collateral"). The Note is to be governed
by and construed in accordance with the laws of the State of Vermont.

 

 

 

NOTICE TO BORROWER: THIS IS A DEMAND NOTE AND SO MAY BE COLLECTED BY THE LENDER
AT ANY TIME. A NEW NOTE MUTUALLY AGREED UPON AND SUBSEQUENTLY ISSUED MAY CARRY A
HIGHER OR LOWER RATE OF INTEREST.

 

IN THE PRESENCE OF THE BORROWER

FOLLOWING WITNESSES:

 

S/ Courtney Griesser s/Elisabeth B. Robert



 

The Vermont Teddy Bear Co., Inc.

S/Mark Sleeper By: s/ Fred Marks

Its Chairman and

duly authorized agent